DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Invention I, Species IB (Fig. 16, Claims 1-8) in the reply filed on 06/06/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to consider all the claims in the singe application.  This is not found persuasive because there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
the prior art applicable to one invention would not likely be applicable to another invention.

and further
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
the prior art applicable to one species would not likely be applicable to the other species.
The requirement is still deemed proper and is therefore made FINAL.

Further, claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/06/2022

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (US 2004/0159836 A1) in view of Jeon et al. (US 2014/0291714 A1)
Regarding Claim 1, Sugimoto (Fig. 1) discloses a semiconductor light-emitting element comprising: 
an n-type semiconductor layer (102) made of an n-type AlGaN-based semiconductor material (a GaN is AlGaN-based semiconductor material); 
an active layer made (104) of an AlGaN-based semiconductor material (light emitting layer 33) provided on a first upper surface of the n-type semiconductor layer (102) (Fig. ); 
an n-side contact electrode provided (107) to be in contact with a second upper surface (surface in contact with 107) of the n-type semiconductor layer (102); 
a p-type semiconductor layer (103) provided on the active layer (104); 
a p-side contact electrode (10opening5) made of Rh (“A lower layer of the first p electrode” “Rh”) and in contact with an upper surface of the p-type semiconductor layer (103) [0067]; 
a p-side electrode covering layer (106 “An upper layer of the second p electrode” “Ti, TiN”) made of Ti or TiN that covers an upper surface and a side surface of the p-side contact electrode (105) (Fig. 1); 
Sugimoto further discloses a multilayer protective layer (110) made of SiO2 or and Al.sub.2O.sub.3 among limited amount of other materials (“he second insulating layer 110 comprises a single layer or multilayer film of SiO.sub.2, Al.sub.2O.sub.3, ZrO.sub.2, or TiO.sub.2” [0081] covering a side surface of the p-side semiconductor layer (103), and a side surface of the active layer (33) (Fig. 1)
Sugimoto does not explicitly disclose a first protective layer made of SiO2 or SiON that has a first p-side pad opening provided on a portion of an upper surface of the p-side electrode covering layer, covers the upper surface and a side surface of the p-side electrode covering layer in a portion different from that of the first p-side pad opening;  a second protective layer made of Al.sub.2O.sub.3 that has a second p-side pad opening that communicates with the first p-side pad opening and covers the first protective layer, a side surface of the p-side semiconductor layer, and a side surface of the active layer in a portion different from that of the second p-side pad opening; and a p-side pad electrode that is in contact with the p-side electrode covering layer in the first p-side pad opening and the second p-side pad opening.
Jeon (Fig. 26) discloses a first protective layer (91C) made of SiO2 or SiON [SiO2; 0093] that has a first p-side pad opening (opening in 91C for 94 left) provided on a portion of an upper surface of a p-side electrode covering layer (93 & 60), covers the upper surface and a side surface of the p-side electrode covering layer (93 & 60) in a portion different from that of the first p-side pad opening (See 91C coverage in Fig. 26);  
a second protective layer (91d) made of TiO that has a second p-side pad opening (See opening in 91D for 94 right) that communicates with the first p-side pad opening (openings are in communication via electrical connections 94) and covers the first protective layer (91c), a side surface of a p-side semiconductor layer (50), and a side surface of a active layer (40) in a portion different from that of the second p-side pad opening (See opening in 91D for 94 right)  ; and 
a p-side pad electrode (94) that is in contact with the p-side electrode covering (93 &60)  layer in the first p-side pad opening and the second p-side pad opening (See electrode pad openings in both openings.) (Fig. 26)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor light-emitting element in Sugimoto in view of Jeon such that a first protective layer made of SiO2 or SiON that has a first p-side pad opening provided on a portion of an upper surface of the p-side electrode covering layer, covers the upper surface and a side surface of the p-side electrode covering layer in a portion different from that of the first p-side pad opening;  a second protective layer that has a second p-side pad opening that communicates with the first p-side pad opening and covers the first protective layer, a side surface of the p-side semiconductor layer, and a side surface of the active layer in a portion different from that of the second p-side pad opening; and a p-side pad electrode that is in contact with the p-side electrode covering layer in the first p-side pad opening and the second p-side pad opening to protect and ensure the reliability of the semiconductor light emitting device [0093].
Sugimoto in view of Jeon does not explicitly disclose second protective layer made of Al.sub.2O.sub.3.
However, one of ordinary skill in the art would have recognized that TiO and AL203 are known equivalents for providing a reflective dielectric multi-layered film within the semiconductor art [0093 Jeon] and since Sugimoto teaches multilayer protective layer comprises Al.sub.2O.sub.3.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor light-emitting element in Sugimoto in view of Jeon such that second protective layer made of Al.sub.2O.sub.3 since that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).





Regarding Claim 2, Sugimoto in view of Jeong discloses semiconductor light-emitting element according to claim 1, wherein 
the second protective layer (91d) further has an n-side contact opening (opening for 82) provided on a portion of the second upper surface of the n-type semiconductor layer (30) and further covers the second upper surface of the n-type semiconductor layer (30) in a portion different from that of the n-side contact opening, (See 91D covering entire surface of 30 except form opening for 82; Fig. 26 Jeong)
the n-side contact electrode (81) is in contact with the second surface of the n-type semiconductor layer (30) in the n-side contact opening (opening for 82) and overlaps the second protective layer (91d) at an outer edge of the n-side contact opening (91d overlaps 81) (Fig. 26 Jeong).

Regarding Claim 3, Sugimoto in view of Jeong discloses the  semiconductor light-emitting element according to claim 1. 
Sugimoto in view of Jeong as previously combined does not explicitly disclose that the p-side electrode covering layer is provided to be in contact with the p-type semiconductor layer, and the first protective layer further covers the upper surface of the p-type semiconductor layer in a portion different from where the p-side contact electrode and the p-side electrode covering layer are provided.
Jeong (Fig. 26) discloses the p-side electrode covering layer (93, 60) is provided to be in contact with the p-type semiconductor layer (50), and the first protective layer (91c) further covers the upper surface of the p-type semiconductor layer (50) in a portion different from where the p-side contact electrode (95) and the p-side electrode covering layer (60 & 93 are provided).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor light-emitting element in Sugimoto in view of Jeon such that the p-side electrode covering layer is provided to be in contact with the p-type semiconductor layer, and the first protective layer further covers the upper surface of the p-type semiconductor layer in a portion different from where the p-side contact electrode and the p-side electrode covering layer are provided to protect and ensure the reliability of the semiconductor light emitting device [0093]. 

Regarding Claim 4, Sugimoto in view of Jeong discloses the semiconductor light-emitting element according to claim 1, further comprising: 
a third protective layer made of SiO.sub.2 (91e SiO2; Jeong) that has a third p-side pad opening (opening in 91e for 94; Jeong) provided on the p-side contact electrode (95 ; Jeong) and an n-side pad opening (opening in 91e for 82; Jeong) provided on the n-side contact electrode (81; Jeong), covers the second protective layer (91d; Jeong) in a portion different from that of the third p-side pad opening (opening in 91e for 94; Jeong), and covers the n-side contact electrode in a portion different from that of the n-side pad opening (opening in 91e for 82; Jeong); (See coverage of 91e; Jeong) and an n-side pad electrode provided (82) in the n-side pad opening (opening in 91e for 82; Jeong) (See Fig. 26 Jeong).


Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891